DETAILED ACTION
This action is response to application number 15/568,911, amendment and remarks, dated on 09/21/2021.
Claims 1-13 and 15-27 allowed.
Claim 14 cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and an e-mail with Bruce Owens on Tuesday, November 10, 2021.
In the Claims:
1.	(Currently Amended) A method relating to handover in a communication system, the method comprising:
-	establishing that an interference level in a communication device coverage area exceeds a predetermined threshold and a communication device within the communication device coverage area is involved in a handover process from a first cell to a second cell, and
-	responsive to establishing that the interference level in the communication device coverage area exceeds the predetermined threshold and within the communication device coverage area is involved in the handover process from the first cell to the second cell, increasing at least one of diversity and transmission power of a scheduling assignment related to the handover process and transmitted on physical downlink control channel resources, wherein:
the physical downlink control channel resources are multiplexed with data resources in one or more orthogonal frequency division multiplexing (OFDM) symbols; 
the scheduling assignment is specific for the communication device; and
the increasing is performed only for the scheduling assignment related to the handover process.

2.	(Previously Presented) The method as claimed in claim 1, comprising, prior to the increasing at least one of diversity and transmission power, establishing that a signaling radio bearer is to be scheduled for the communication device, and wherein the increasing comprises increasing at least one of diversity and transmission power for signaling radio bearer scheduling assignments. 

3.	(Previously Presented) The method as claimed in claim 1, wherein the establishing comprises receiving, from the communication device, a measurement report comprising an indication on signal strength to the second 

4.	(Previously Presented) The method as claimed in claim 1, wherein the establishing comprises at least one of: establishing that a handover decision has been made in a first network node controlling the first cell, establishing that a handover admission control has been made in a second network node controlling the second cell, establishing that data for the communication device is being forwarded from a first network node controlling the first cell to a second network node controlling the second cell, or establishing that a first network node controlling the first cell has transmitted a radio connection reconfiguration message to the communication device.

5.	(Previously Presented) The method as claimed in claim 1, wherein the increasing comprises increasing the transmission power of at least one enhanced control channel element (ECCE) specific for the communication device during a time interval from a first handover event of the handover process to a second handover event of the handover process, wherein the transmission power of the at least one ECCE specific for the communication device is higher than the transmission power of ECCEs for the communication device outside the time interval. 



7.	(Previously Presented) The method as claimed in claim 1, wherein the increasing comprises increasing diversity by distributing the physical downlink control channel resources over each physical resource block of at least two pairs of physical resource blocks configured for the communication device.  

8.	(Previously Presented) The method as claimed in claim 1, wherein the increasing comprises increasing at least one of diversity and transmission power by increasing aggregation level of the physical downlink control channel resources.

9.	(Previously Presented) The method as claimed in claim 8, wherein the increasing of the aggregation level comprises increasing number of resources assigned to the physical downlink control channel of the communication device.

10.	(Previously Presented) The method as claimed in claim 8, wherein the increasing further comprises increasing power.



12.	(Previously Presented) The method as claimed in claim 1, wherein the scheduling assignment specific for the communication device relates to a handover command of a signaling radio bearer. 

13.	(Currently Amended) A non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to: 
-	establish that an interference level in a communication device coverage area exceeds a predetermined threshold and a communication device within the communication device coverage area is involved in a handover process from a first cell to a second cell, and
-	responsive to establishing that the interference level in the communication device coverage area exceeds the predetermined threshold and the communication device within the communication device coverage area is involved in the handover process from the first cell to the second cell, increase at least one of diversity and transmission power of a scheduling assignment related to the handover process and transmitted on physical downlink control channel resources, wherein:

the scheduling assignment is specific for the communication device; and
the instructions cause the at least one processor to increase the at least one of diversity and transmission power only for the scheduling assignment related to the handover process.

14.	(Cancelled) 

15.	(Currently Amended) A communication system for handover, the communication system being configured to:
-	establish that an interference level in a communication device coverage area exceeds a predetermined threshold and a communication device within the communication device coverage area is involved in a handover process from a first cell to a second cell, and
-	responsive to establishing the interference level in the communication device coverage area exceeds the predetermined threshold and that the communication device within the communication device coverage area is involved in the handover process from the first cell to the second cell, increase at least one of diversity and transmission power of a scheduling assignment related to the handover process and transmitted on physical downlink control channel resources, wherein:

the scheduling assignment is specific for the communication device; and
the communication system is configured to increase the at least one of diversity and transmission power only for the scheduling assignment related to the handover process.

16.	(Previously Presented) The communication system as claimed in claim 15, configured to, prior to the increasing at least one of diversity and transmission power, establish that a signaling radio bearer is to be scheduled for the communication device, and wherein the communication system is configured to increase by increasing at least one of diversity and transmission power for signaling radio bearer scheduling assignments. 

17.	(Previously Presented) The communication system as claimed in claim 15, configured to establish by receiving, from the communication device, a measurement report comprising an indication on signal strength to the second cell being more than a predefined threshold higher than signal strength to the first cell.

18.	(Previously Presented) The communication system as claimed in claim 15, configured to establish by at least one of: establishing that a handover 

19.	(Previously Presented) The communication system as claimed in claim 15, further configured to increase by increasing the transmission power of at least one enhanced control channel element (ECCE) specific for the communication device during a time interval from a first handover event of the handover process to a second handover event of the handover process, wherein the transmission power of the at least one ECCE specific for the communication device is higher than the transmission power of ECCEs for the communication device outside the time interval. 

20.	(Previously Presented) The communication system as claimed in claim 15, further configured to increase by increasing transmission power of the scheduling assignment specific for the communication device for only part of the physical downlink control channel.



22.	(Previously Presented) The communication system as claimed in claim 15, configured to increase by increasing at least one of diversity and transmission power by increasing aggregation level of the physical downlink control channel resources.

23.	(Previously Presented) The communication system as claimed in claim 22, configured to increase the aggregation level by increasing number of resources assigned to the physical downlink control channel of the communication device.

24.	(Previously Presented) The communication system as claimed in claim 22, configured to increase by increasing power.

25.	(Previously Presented) The communication system as claimed in claim 15, configured to increase by increasing diversity by transmitting the scheduling assignment at least twice in one transmission time interval.



27.	(Currently Amended) A method relating to handover in a communication system, the method comprising:
-	establishing that an interference level in a communication device coverage area exceeds a predetermined threshold and a communication device within the communication device coverage area is involved in a handover process from a first cell to a second cell, and
-	responsive to establishing that the interference level in the communication device coverage area exceeds the predetermined threshold and the communication device within the communication device coverage area is involved in the handover process from the first cell to the second cell, increasing diversity of a scheduling assignment transmitted on physical downlink control channel resources, wherein the physical downlink control channel resources are multiplexed with data resources in one or more orthogonal frequency division multiplexing (OFDM) symbols and wherein the scheduling assignment is specific for the communication device.

Allowable Subject Matter
Claims 1-13 and 15-27 allowed.
The following is a statement of reasons for the indication of allowable subject matter.

Thus, claims 1-13 and 15-27 are found to be novel and unobvious over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                                                                                                                                                                                                                      11/12/2021